Citation Nr: 0105514	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The appellant served on active duty for training from March 
25 to September 23, 1960.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and service 
connection for an eye disorder were previously before the 
Board of Veterans' Appeals (Board) in June 1996, at which the 
time the claims were denied as not well grounded.

This appeal arose from a December 1998 rating action of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the appellant had not 
presented sufficient new and material evidence to reopen his 
claims for service connection for depression and an eye 
disorder, and which also denied entitlement to service 
connection for PTSD.

While the RO denied entitlement to service connection for 
PTSD on a de novo basis in December 1998, it is noted that 
the Board clearly denied this claim in its June 1996 
decision.  Therefore, finality attaches to this issue as 
well.  Since the appellant has been properly informed of the 
laws and regulations pertaining to finality in regard to the 
claim for service connection for depression, the Board finds 
no prejudice to the appellant in handling the PTSD claim on 
the basis of finality.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder in June 1996.

2.  Additional evidence submitted since the June 1996 Board 
decision denying service connection for an acquired 
psychiatric disorder (other than PTSD) is essentially 
cumulative of previously considered evidence and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
3.  The Board decision in June 1996 also denied entitlement 
to service connection for PTSD.

4.  Evidence submitted subsequent to the June 1996 decision 
by the Board is relevant to and probative of the question of 
whether the appellant suffered an inservice stressor 
sufficient to result in PTSD symptoms and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  The Board decision in June 1996 also denied entitlement 
to service connection for an eye disorder.

6.  Additional evidence submitted since that time fails to 
show that the appellant suffers from a chronic eye disability 
related to his period of service and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as depression, is not new and material, and the 
June 1996 decision of the Board is thus final and is not 
reopened.  38 U.S.C.A. §§ 1110, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156, 20.1105 (2000).

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. §  
7104(b) (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (2000).

3.  Evidence received since the Board denied entitlement to 
service connection for an eye disorder is not new and 
material, and the June 1996 decision of the Board is thus 
final and is not reopened.  38 U.S.C.A. §§ 1110, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156, 3.303(c), 3.306, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

APPLICABLE LAWS AND REGULATIONS

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

According to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
evidence can be material if that evidence merely contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's claimed injury or disability, 
even if it will not ultimately convince the Board to alter 
the previous decision.  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

It is noted that, because the appellant only has active duty 
for training, he is not a "veteran," since active duty for 
training is not service in the active military, naval, or air 
service, see 38 U.S.C.A. § 101(2) (which defines a veteran).  
"Active military, naval, or air service" includes active 
duty for training when the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24).  Therefore, 
because he is not a veteran who served in the active 
military, naval or air service, the appellant is not entitled 
to the presumption of soundness at entrance onto active duty, 
see Paulson v. Brown, 7 Vet. App. 466 (1995), nor is he 
entitled to the presumption of aggravation provided by 
38 U.S.C.A. § 1153 (West 1991), since this presumption also 
applies only to those who have "active military, naval, or 
air service." 

FACTS

Depression and PTSD

The evidence which was of record when the Board considered 
this case in June 1996 will be briefly summarized.  The 
appellant's service medical records included the report of 
his February 1960 entrance examination.  This did not note 
any psychiatric complaints.  Between June and September 1960, 
he was hospitalized for complaints concerning his eyes.  It 
was noted that he had been under treatment for two years 
prior to his entrance onto active duty for a passive-
aggressive personality disorder (the notes from this 
treatment confirmed the diagnosis of a passive-aggressive 
personality disorder).  A psychiatric consultation diagnosed 
passive-aggressive personality disorder, manifested by 
insufficiency, passive obstructionism and poor interpersonal 
relationships.  The September 20, 1960 discharge examination 
diagnosed passive-aggressive reaction, chronic, moderate, 
with minimal impairment.  It was determined to have existed 
prior to entrance into service.  The service medical records 
also contained a March 1965 reserve examination; the 
appellant had checked "yes" next to trouble sleeping, 
nightmares, depression, excessive worry and nervous trouble.  
He was noted to have had a "nervous stomach" since 1955; 
sleeping trouble, nightmares and depression were noted, and 
it was commented that he had been treated for anxiety between 
1958 and 1960.  The objective psychiatric examination was 
within normal limits.

The record also contained the report of a psychological 
report prepared in November 1953, when the appellant was 16 
years of age.  He had been brought in by his uncle for an 
assessment concerning his potential to become a doctor.  It 
was commented that he seemed shy.  While he stated that he 
wanted to become a doctor, he did not appear to be 
enthusiastic about it, and did not really appear to know what 
he wanted.  He displayed a strong need for prestige.  It was 
concluded that he did not seem to have the intellectual 
ability to become a physician and it was suggested that he be 
gently discouraged from pursuing this vocation.

The appellant's treatment records developed during the 1980's 
and 1990's showed treatment for major depression, which had 
its onset after the death of his first wife in 1977.  He was 
hospitalized in March 1982 for what was ultimately diagnosed 
as depression.  He was hospitalized in December 1989 and was 
diagnosed with major depression and a mixed personality 
disorder with paranoid, narcissistic and obsessive-compulsive 
features.  He was noted to be very defensive and self-
absorbed.  

He was also treated by VA between July and September 1993 for 
depression; an MMPI performed in August 1993 found evidence 
of a moderate level of depression.  The impression was 
chronic major depression and a mixed personality disorder 
with narcissistic and avoidant features.  He was hospitalized 
at a private facility in August 1993, where he complained of 
suffering from "burn out" for the past five years.  He 
appeared to be slightly anxious and nervous; while he 
complained of memory problems, his cognition and recall were 
intact.  He was alert and oriented.  His thought processes 
were vague and somewhat disjointed at times.  There were no 
flights of ideas.  The Axis I diagnoses were major 
depression; rule out generalized anxiety disorder; rule out 
dysthymia; and rule out bipolar disorder.  The Axis II 
diagnosis was avoidant traits.  A September 1993 
psychological evaluation noted that he had lost his job and 
divorced in 1988 and that he was having trouble adjusting to 
his life circumstances.  He seemed somewhat agitated and 
stressed and burst into tears, which appeared to be related 
to his overall sense of hopelessness and dejection.  He 
expressed anger periodically.  Despite his complaints of 
being depressed, he manifested none of the typical symptoms.  
For example, his sleep pattern had not changed, he had not 
had any sudden weight gains or losses, his energy was not 
decreased and he was still interested in activities and in 
gaining employment.  He did feel frustrated and was easily 
distracted.  He lacked humor, optimism and warmth.  There 
were no flights of ideas, but his speech was often unclear, 
vague or tangential.  He displayed no thought disorders, 
psychotic features or delusional processes.  
Neuropsychological testing found that he was feeling 
overwhelmed and distressed.  The Axis I diagnosis was bipolar 
disorder, mixed and the Axis II diagnosis was personality 
disorder, not otherwise specified (narcissistic traits).

Between February 1994 and October 1995, the appellant was 
treated at a private mental health center.  During this time, 
he was seen for depression.  On February 15, 1994, it was 
noted that he had been able to recall aspects of a sexual 
assault that had occurred in the military.  In November 1993, 
a service comrade submitted a statement in which it was noted 
that the correspondent knew nothing about any possible sexual 
assault.  Throughout this treatment, he was depressed and 
tearful.  Between April and June 1995, he was hospitalized at 
a private facility for treatment of depression and flashbacks 
of possible sexual abuse in the Army.  He indicated that he 
would become overwhelmed and confused easily.  The examiner 
commented that he had no sense of self and would adopt the 
personalities and philosophies of others.  He left treatment 
after he decided to seek counseling from the clergy.  

In December 1995, the appellant testified at a personal 
hearing at the RO.  He indicated that he had not been 
diagnosed with PTSD.

The evidence added to the record since the June 1996 Board 
denial included the report of an extensive evaluation 
conducted in January 1996 for the purpose of evaluating the 
validity of his recovered memories of an assault in service.  
It was commented that he had been a passive child and that 
his mother had been domineering.  He felt weak and like a 
failure and had believed that the military would "make a man 
out of him."  However, it was noted that he had been scared 
and anxious about entering the military and had been on 
medication prior to his entrance.  The evaluator used 
techniques to bring out memories of his treatment in the 
military, which included verbal and physical abuse.  He then 
recounted being raped by an object.  The evaluator then 
rendered the opinion that his story of being raped by an 
object in service was a true recovered memory of an actual 
event.  During this evaluation, he also indicated that he had 
been diagnosed with PTSD by a VA counselor in 1993 or 1994.  

The record also included the report of a January 1997 private 
psychiatric evaluation.  The appellant had indicated that he 
had "burned out" and had only recently returned to work.  
His primary symptom of depression appeared to be his 
complaints concerning a cognitive impairment.  He had also 
suffered from a depressed mood, anxiety, anhedonia and 
decreased self-esteem.  He denied any psychotic symptoms.  He 
stated that he had felt well during his first marriage, but 
ever since his wife's death in 1977 he had felt more 
consistently depressed and angry.  He was taking Zoloft, 
which he felt had helped somewhat with his cognitive 
problems.  He did not appear to be particularly depressed; he 
was frustrated and upset by his cognitive deficits and by 
past events.  The objective examination found a slow, 
somewhat vague and disorganized manner.  His speech was 
perseverative; at times, it was tangential.  His affect was 
somewhat blunted.  Serial subtractions were accomplished, but 
slowly (which was considered significant, given his history 
of working with computers); he was also slow with repetitive 
motor tasks.  Proverb interpretation was concrete.  It was 
felt that he needed neuropsychological testing, since his 
cognitive impairment without obvious depression was 
considered to be rare.

In October 1998, the RO requested that the appellant provide 
additional information about the individuals that had 
assaulted him in service.  In December 1998, his 
representative responded that the appellant had no further 
information about these persons and had no additional 
evidence to offer.

Eye disorder

The evidence which was of record when the Board considered 
this issue in June 1996 will be briefly summarized.  The 
service medical records included the February 1960 entrance 
examination, which contained his complaints of eye trouble.  
It was noted that he wore glasses.  In May 1960, he was 
treated for complaints of double vision and eye aches.  
Between June and September 1960, he was hospitalized with an 
initial diagnosis of strabismus of unknown etiology.  It was 
noted that he had had a squint since infancy with periodic 
diplopia.  He had had considerable treatment for this prior 
to entry onto active duty.  While the condition had not been 
noted at the time of his entrance examination, within four 
weeks of his entry he developed persistent diplopia.  
Esotropia with distance vision was noted, as was "hypo" and 
esotropia with near vision.  A neurological consultation 
wondered at the sudden onset of this problem after the 
emotional trigger of entrance into service.  Two statements 
from private physicians were included in the service medical 
records.  One noted treatment in October 1953 for complaints 
of trouble reading, with tired and watery eyes.  No ocular 
pathology was found.  Another May 1960 statement noted 
treatment in April 1959 for trouble with depth perception.  
During his hospital stay, it was noted that his eyes were 
almost completely straight under sodium Amytal interview.  
While on medication, his esotropia decreased until it 
disappeared.  The diagnosis was severe spasm of convergence 
(strabismus), secondary to his passive-aggressive personality 
disorder.  This was indicated to have existed prior to 
service.  The September 1960 discharge examination found no 
residual convergent squint.  Visual acuity tests found 
compound bilateral myopic astigmatism. 

An April 1961 examination of the appellant's eyes found that 
muscle balance, tactile tension and the fundi were all 
normal.  New glasses were prescribed.  At the time of a March 
1965 Army reserve examination, he checked "yes" next to eye 
trouble.  The physician noted "eye trouble" described as 
"paralyzed right eye" in 1960.  The examination of the eye 
was normal, although poor visual acuity was noted.  

The appellant filed a claim for service connection in 1993.  
At that time, he referred to an eye injury during service.  
He stated that a nearby explosion during night training in 
May 1960 had damaged his eyes.  He denied having any trouble 
with his eyes prior to May 1960.  He reiterated that an 
explosion of a flare during night training had injured his 
eyes.  He described an intense light at the time of the 
explosion, which resulted in his inability to see for a few 
minutes.  Afterwards, he experienced balance problems and 
double vision.

The appellant submitted records of repeated treatment 
throughout the 1980's and 1990's for complaints of eye 
trouble.  An examination performed in May 1980 noted visual 
changes, which the examiner indicated could be related to 
endocrine problems, the aging process, circulatory changes, 
and possible glaucoma.  Trauma to the eye was not mentioned 
as a possible source of these changes.  Examinations 
conducted in April 1981, March 1982 and July 1983 all found 
the eyes to be normal.  He did wear glasses, which corrected 
his eyesight to 20/20 bilaterally.  The diagnoses referred to 
myopia and astigmatism.  

In November 1993, the appellant submitted lay statements from 
two service comrades.  C. M., Jr. indicated that he recalled 
the veteran having an injury to the eyes when a flare had 
exploded near him.  He later had hand/eye coordination 
problems.  K. A. Q. stated that he had heard about the flare 
accident after it had happened and that, afterwards, the 
veteran appeared to have trouble with his sight and balance.

The appellant testified at a personal hearing at the RO in 
December 1995.  He stated that he had not had any diagnosis 
of an eye condition in the last ten years.

The evidence added to the record since the June 1996 Board 
decision included a January 1996 psychological evaluation 
that indicated that an eye examination had diagnosed severe 
strabismus and tracking difficulties.  It was commented that 
the appellant had been involved in a motor vehicle accident 
in 1987 and several boat accidents that could have played a 
role in his complaints of eye trouble.  In May 1997, it was 
noted that he had been evaluated on January 10, 1997.  The 
assessments were esotropia; general binocular disorder; ARC 
(the images that the eye are receiving are not lining up in 
the brain); and oculomotor dysfunction.

ANALYSIS

After a careful review of the evidence of record, it is found 
that the additional evidence which the appellant has 
submitted regarding the requests to reopen the claims for 
depression and an eye disorder is not "new and material."  
Accordingly, these claims are not reopened and the Board's 
1996 decision remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In regard to the claim 
for depression, the additional evidence presented is merely 
cumulative.  The evidence of record prior to the June 1996 
denial showed that the appellant had been diagnosed with 
depression in the 1980's; it had not been shown that this 
disorder was present in service.  The evidence submitted 
since this denial shows nothing new.  It shows that the 
appellant still carries a diagnosis of depression; however, 
it does not establish that depression was present in service.  
It is noted that the appellant had suffered from a passive-
aggressive personality disorder prior to, during and after 
service.  However, this is a developmental disorder for which 
service connection is not available.  See 38 C.F.R. §  
3.303(c) (2000).  Because the appellant has not submitted new 
evidence, he has not fulfilled the requirement of presenting 
"new and material" evidence to reopen his claim for service 
connection for depression.  Since it has been determined that 
no new evidence has been submitted, no further analysis is 
needed, for the evidence could not be "new and material" if 
it is not new.  Smith v. West, 12 Vet. App. 312 (1999).

In regard to the request to reopen the claim for service 
connection for an eye disorder, it is noted that the 
additional evidence presented is new, in that it established 
that the appellant suffers from esotropia, a disorder that 
was not noted to be present in the evidence submitted prior 
to the Board's June 1996 denial.  However, this evidence is 
not "material."  Any additional evidence submitted must 
bear directly and substantially upon the specific matter 
under consideration and which by itself or in conjunction 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  The additional 
evidence submitted, while showing the current existence of 
esotropia, contains no objective proof whatever that this 
condition had its onset in service, to include as a result of 
an alleged trauma to the eyes.  Rather, the evidence 
continues to show that esotropia was present prior to the 
appellant's entrance onto active duty (as was shown by 
treatment records developed prior to and during service).  He 
has been diagnosed with myopia and astigmatism; however, 
these are developmental or congenital disorders for which 
service connection is not available.  See 38 C.F.R. 
§ 3.303(c) (2000).

While the appellant believes that he suffers from depression 
and an eye disorder that are related to his period of 
service, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, it is concluded that the preponderance of the 
evidence is against the appellant's claims that he has 
presented new and material evidence to reopen his claims for 
service connection for depression and an eye disorder.

However, in regard to the claim for PTSD, it is found that 
the appellant has presented sufficient new and material 
evidence to reopen this claim.  The evidence received after 
the June 1996 Board decision, particularly the January 1996 
psychological evaluation, is clearly relevant to and 
probative of the questions of whether the appellant suffered 
an inservice stressor and of whether or not he suffers from 
PTSD.  Taking this evidence as credible, for the sole purpose 
of the claim to reopen, it is found that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2000).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for depression, the benefit 
sought on appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for an eye disorder, the 
benefit sought on appeal is denied.

New and material evidence having been submitted to reopen the 
appellant's claim for service connection for PTSD, the claim 
is reopened.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board observes that eligibility for a PTSD service 
connection award requires the presence of three elements, 
according to VA regulations:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000).

The appellant has alleged in this case that service 
connection for PTSD should be awarded as a consequence of a 
sexual assault in service.  Specifically, he has asserted 
that he was grabbed by several members of his unit and raped 
with an object.  The service medical records do not refer to 
any treatment following the alleged assault.  However, a 
psychologist indicated in January 1996 that the appellant had 
repressed his memory of this event immediately after it had 
occurred and did not recall it until over 30 years later.  
This evaluation concluded that the memories described by the 
appellant were true memories and not falsified ones.

The Veteran's Benefits Administration Manual M21-1 (Manual 
M21-1) requires that "[i]n cases where available records do 
not provide objective or supportive evidence of the alleged 
in-service stressor, it is necessary to develop for this 
evidence."  Manual M21-1, Part III, 5.14(b)(3) (April 30, 
1996).  As to personal assault PTSD claims, Manual M21-1, 
Part III, 5.14(c) indicates that a specific letter for the 
development of those claims must be provided to the 
appellant.  This letter must be provided to the appellant in 
this case.  Moreover, the January 1996 evaluation indicated 
that the appellant had been diagnosed with PTSD by VA in 1993 
or 1994.  The appellant must be asked to indicate where this 
diagnosis was made so that the RO may attempt to obtain these 
records.

Accordingly, this case is REMANDED for the following:

1.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assault in service.  The RO's 
inquiry should include possible sources 
listed in M21-1, Part III, 5.14(c)(5).  
The appellant should be advised that he 
must be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Thereafter, the RO should 
request any supporting evidence from 
alternative sources identified by the 
appellant.  The RO should document the 
efforts made to obtain the named sources 
and notify the appellant and his 
representative of those that were not 
obtainable and should indicate whether 
any further action will be taken.

2.  The appellant should be requested to 
identify the VA facility that diagnosed 
his PTSD.  Copies of these records should 
then be obtained by the RO.  The RO 
should document the efforts made to 
obtain the named sources and notify the 
appellant and his representative of those 
that were not obtainable and should 
indicate whether any further action will 
be taken.

3.  The RO should then contact the 
National Personnel Records Center and 
request that they conduct a search for 
the appellant's service personnel 
records, to include the reports of any 
investigations conducted pertaining to 
him.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry.  The RO 
should document the efforts made to 
obtain the named sources and notify the 
appellant and his representative of those 
that were not obtainable and should 
indicate whether any further action will 
be taken.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the laws, regulations, and 
caselaw cited in the discussion above.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO finds that 
the appellant has a verified stressor, 
the appellant should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressors 
have been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria and the 
specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressors supporting the 
diagnosis must be identified.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be 
noted and explained.  The claims folder, 
including a copy of this remand decision, 
should be made available for review by 
the examiner in conjunction with the 
examination.

6.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a Supplemental Statement of the Case, 
along with an adequate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



